PUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 15-1055


MONICA GUESSOUS,

                Plaintiff - Appellant,

           v.

FAIRVIEW PROPERTY INVESTMENTS, LLC,

                Defendant - Appellee.

-----------------------------------

EQUAL EMPLOYMENT OPPORTUNITY COMMISSION,

                Amicus Supporting Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Gerald Bruce Lee, District
Judge. (1:14-cv-00224-GBL-IDD)


Argued:   December 9, 2015                     Decided:    July 6, 2016


Before TRAXLER,    Chief   Judge,   and   GREGORY   and   DIAZ,   Circuit
Judges.


Vacated and remanded by published opinion. Judge Gregory wrote
the opinion, in which Chief Judge Traxler and Judge Diaz joined.


ARGUED: Arinderjit Dhali, DHALI PLLC, Washington, D.C., for
Appellant.  Hans Paul Riede, ODIN, FELDMAN & PITTLEMAN, P.C.,
Reston, Virginia, for Appellee.   Gail S. Coleman, U.S. EQUAL
EMPLOYMENT  OPPORTUNITY  COMMISSION,  Washington,  D.C.,  for
Amicus Curiae. ON    BRIEF: Lauren     Friend    McKelvey,   ODIN,
FELDMAN & PITTLEMAN, P.C., Reston, Virginia, for Appellee.
P. David   Lopez,  General   Counsel,   Jennifer    S.  Goldstein,
Associate General Counsel, Lorraine C. Davis, Assistant General
Counsel, Office of General Counsel, U.S. EQUAL EMPLOYMENT
OPPORTUNITY COMMISSION, Washington, D.C., for Amicus Curiae.




                                2
GREGORY, Circuit Judge:

      On February 28, 2014, Monica Guessous filed suit against

Fairview Property Investments, LLC (“Fairview”).                             She alleged

six   claims    in   her    complaint:       pursuant         to    42   U.S.C.    § 1981,

Guessous asserted claims for race discrimination (“Count I”),

hostile work environment (“Count II”), and retaliation (“Count

III”); and pursuant to Title VII of the Civil Rights Act of

1964,   42    U.S.C.    § 2000(e)      et    seq.,      she    asserted      claims     for

discrimination based on religion, national origin, and pregnancy

(“Count      IV”),     hostile    work       environment           (“Count       V”),   and

retaliation (“Count VI”).              On December 16, 2014, the district

court granted summary judgment for Fairview on all six counts.

For   the    reasons    that     follow,        we    vacate       the   order    granting

summary      judgment      on    all    counts         and     remand      for     further

proceedings.



                                            I.

      We recite the facts drawing reasonable inferences in favor

of the non-movant, Monica Guessous.                    Anderson v. Liberty Lobby,

Inc., 477 U.S. 242, 248 (1986).

                                            A.

      Fairview manages several real estate properties and engages

in real estate leases and sales.                     Guessous is an Arab-American

Muslim woman from Morocco who worked for Fairview from February

                                            3
2007 until March 2013 when she was terminated from her position

as a bookkeeping assistant.       She was terminated by her direct

supervisor, Greg Washenko, who became Fairview’s Chief Financial

Officer (“CFO”) in October 2008.           Prior to Washenko’s arrival,

Guessous had been supervised by Peter Arey who was Fairview’s

Vice President at that time.

     In   deposition      testimony,      Guessous   recounted      numerous

allegations of mistreatment by Washenko during the final four-

and-a-half years of her employment at Fairview. 1             Guessous and

Washenko met for the first time at a meet-and-greet event held

in October 2008, shortly after Washenko was hired.                  At that

first meeting, Washenko asked Guessous where she was from and,

when she replied that she was Middle Eastern, he said that in a

previous job he had worked with “a bunch of Middle Easterners

and they are a bunch of crooks, [who] will stop at nothing to

screw you.”   J.A. 207-08. 2      From that point forward, Washenko

exhibited a habit of discussing Moroccans, Muslims, and Middle

Easterners in disparaging and offensive ways.              For example, in

January   2010,   after     reading       news   reports    about    Islamic



     1  Unless noted otherwise, quotations of conversations
between Guessous and Washenko come from Guessous’ testimony.
They are not direct quotes from Washenko, but Guessous’
recreation of those past statements.
     2 References to “J.A.” refer to the Joint Appendix submitted
by the parties to this appeal.


                                      4
terrorism,       Washenko       came   out    of    his   office        and      walked    to

Guessous’ desk to ask her, “Why do Muslims hate America?”                                 J.A.

216.       Guessous replied that she was Muslim and did not hate

America.       She further stated that “Muslims are not terrorists,”

to     which    Washenko     responded,       “Yeah,      sure.         Like      my   buddy

says . . . not all Muslims are terrorists, but most are.”                                 J.A.

216.       Guessous testified that Washenko’s body language during

that conversation made her feel “cornered” and “intimidated,” in

particular because he stood over her while she sat at her desk.

        On another occasion in May 2010, 3 following a series of

Hamas      attacks   on    Israel,       Washenko   again       left    his      office    to

approach Guessous.           When he said, “I need your intake on this,”

Guessous       believed    he    was   bringing     her    something        to    work    on.

Instead,       Washenko      proceeded       to    tell    her,    “I       could      never

understand this whole suicide bomber thing. . . .                              These poor

Israelis       are   being      bombed    every     day    by    Muslim       Palestinian

terrorists.”         J.A.    217.        Guessous    attempted         to   explain       that

“[s]uicide is prohibited in the Koran” and that it “specifically

says that it does not condone killing innocents.”                                J.A. 217.

She also told him she was not Palestinian and that she “ha[d] no

       3The   district  court  appears  to   have  committed  a
typographical error in citing this event as occurring in May
2012. Guessous v. Fairview Prop. Investments, LLC, No. 1:14-CV-
00224-GBLIDD, 2014 WL 7238993, at *3 (E.D. Va. Dec. 16, 2014).
Deposition testimony and Guessous’ complaint both indicate that
it occurred in 2010.


                                             5
business speaking about” the issue.                         J.A. 217.          On yet another

occasion,          in     February   2011       during      the   Arab   Spring,     Washenko

again left his office to approach Guessous at her desk and ask,

“What’s up with Egypt and why are the Muslims killing people?”

J.A. 239.           Guessous testified that by this time she had become

frustrated with these kinds of inquiries and tried to explain to

him that she was not Egyptian and had no particular insight into

the uprising.

          In fact, Washenko consistently conflated Guessous’ identity

as    a       Moroccan      Muslim   with       other    Middle     Eastern       identities,

blurring the lines between race, ethnicity, national origin, and

religion.          For example, in late 2011, Guessous was called to the

basement of one of Fairview’s buildings where a restaurant was

located.           She was then asked to act as a translator for one of

the   restaurant’s            employees     who       was    a    Farsi-speaking      Persian

Iranian.           When Guessous told Washenko that she did not speak

Farsi,        he    replied,    “‘So      you    don’t      speak   Iranian?        Shouldn’t

there be           some    secret    []   language       that     you    all    understand?’”

Guessous v. Fairview Prop. Investments, LLC, No. 1:14-CV-00224-

GBLIDD, 2014 WL 7238993, at *5 (E.D. Va. Dec. 16, 2014). 4


          4
       The word “Muslim” has been excised from our quotation
where indicated.      Although the district court relied on
Guessous’ own complaint, in her deposition testimony she did not
include the word “Muslim” in her quotation of Washenko.     J.A.
246.


                                                  6
       Washenko continued to direct these kinds of inquiries at

Guessous throughout 2011.            In August or September of that year,

as Muamar Gaddafi’s rule in Libya was coming to an end, Washenko

asked Guessous to explain the situation in that country to him.

Again, she responded that she was not Libyan and did not have an

interest in events going on there.                    Around this time, Guessous

sent    an   email    to    her      brother-in-law,          a    police      officer,

explaining some of the issues she was having with Washenko and

asking for his advice.         Among other complaints, she said,

       I am sick and tired of been the 411 for issues
       relating to a Muslim terrorist and or a Islamic
       country’s national conflicts and or cultural issues or
       weirdness that he is trying to find out about. I feel
       targeted for my believes and my ethnicity and culture
       and for all the year I have been in the good all
       united stated of America I have never felt so inferior
       to anyone as I am feeling at this point.

J.A. 329 (errors in original).

       But being dragged into uncomfortable, and often offensive,

discussions on current events was hardly the only behavior to

which Guessous objected.             Much of Washenko’s conduct was more

personal     in   nature.      For    example,        beginning     in   early    2010,

Washenko     spent   several      months       referring      to   Guessous     by   her

Moroccan     name,   “Mounia,”       instead     of     her   chosen     Americanized

name,   “Monica.”      Guessous,       2014 WL 7238993,     at   *3.      While

Fairview asserts that Washenko desisted at Guessous’ request,

Guessous herself stated in the same 2011 email to her brother-

                                           7
in-law that she had “struggled for quite some time to have him

call me Monica instead of Mounia,” J.A. 328, and noted in her

complaint      that    Washenko    only     stopped       “[a]fter    2-3     months   of

repeated requests and protests,” J.A. 16.                    In September of that

same   year,     Guessous      wished    Washenko     a    happy     birthday,    which

happens to fall on September 11th.                  Washenko responded to his

sole Muslim Arab employee’s well wishes by saying that each year

on his birthday he was “reminded of the terrorist attacks by the

Muslims” and then walking out of his office.                   J.A. 235.

       Another    of    their     conversations       in    2010     turned    personal

after Washenko initiated a discussion on the differences between

Christianity      and    Islam.         First,    Washenko     asked     Guessous      to

describe Islam to him, and in turn he described Christianity to

her.    Guessous then began to explain that Judaism, Christianity,

and    Islam   are     all    Abrahamic    religions,       that     their    adherents

worship the same God, and that Islam treats Jesus as a prophet

who was raised to Heaven by God and who will return to Earth.

Although initially uncomfortable with the conversation, as she

explained      Islam     to     Washenko,       emphasizing        the   similarities

between their faiths, Guessous testified that she began to feel

“happy because I was like I’m doing something good.”                          J.A. 225.

But Washenko was apparently incensed at the suggestion, saying,

“‘No Monica!         We are not the same, you might think we are, but

we are not!           We do not believe in the same God!’ and then

                                            8
storm[ing] away.”               Guessous, 2014 WL 7238993, at *3.                    Guessous

was    hurt    by    the     reaction,        recalling       in    testimony       that     the

statement, “We’re not the same . . . . made me feel like I’m not

even a human being.”              J.A. 226.

       Washenko’s personal and offensive comments continued into

2011 and 2012.         In the fall of 2011, Washenko was shopping for a

new    car    for     his       son.         Guessous      suggested       he     purchase     a

Volkswagen       because         her    mother       drove    one    and     it    had     been

reliable.       Washenko replied, “[T]hat car must have taken a lot

of    beating       from    a    Moroccan      driver.”          J.A.    246.        Guessous

testified       that        she        was    deeply       offended        and      “couldn’t

believe . . .        he     [was]      insulting      my   own     mother.”        J.A.    246.

Also    in    late    2011,       Washenko       engaged      in    an   extended        prank,

telling staff members over the course of two weeks that Guessous

had tried to poison him.                In fact, Guessous had shared some Taco

Bell with Washenko at lunch one day, and that evening Washenko

had gone to the emergency room with abdominal pain.                               Although he

was unable to get a diagnosis at the hospital, Washenko told

Guessous, and apparently others, that the doctor had asked him

who gave him the food, that Washenko had replied “my Muslim

employee,”      and       that    the    doctor      then     responded,        “Well     she’s

obviously       trying      to     poison      you    or     kill    you.”         J.A.    249.

Watching Washenko tell the story repeatedly around the office,

Guessous said she “just felt like a terrorist.”                          J.A. 249-50.

                                                9
       One of the most offensive episodes began differently than

most of the encounters described in Guessous’ testimony.                               While

these    conversations     were      typically    initiated       by    Washenko,         in

this case Guessous decided to try to “educate” her boss about

her culture in order to frame it in a more positive light.                                In

late 2011 or early 2012, Guessous was sent photos from a friend

who had moved to Dubai.           When she received the pictures of the

clean and modern city she wanted to show Washenko the images to

demonstrate “we’re not a bunch of like morons or idiots.”                               J.A.

247.      Rather    than     being     impressed      as    Guessous        had    hoped,

Washenko told her that he had a friend who lived in Dubai for a

year and had hated the experience, and that this friend had told

him, “Despite all the buildings and modern [sic], they are just

a bunch of camel people.”            J.A. 247.

        Most of Guessous’ remaining allegations concern what she

characterized       in   her   complaint       and    testimony        as    Washenko’s

intrusive     and    overbearing       approach      to    managing     her       as     his

subordinate      employee.        After    assuming        the   position         of    CFO,

Washenko monitored Guessos directly.                    Guessous testified that

Washenko would often leave his office to stand behind her desk

and    inquire   what    she   was    working     on.       These   inquiries           were

repeated as many as forty times in a single day.                       Guessous felt

that Washenko would sometimes badger her in this manner, wait

for her to become irritated or overwhelmed, and then accuse her

                                          10
of   being   overly   upset.        On   at     least   one    occasion,     Washenko

followed Guessous into the copy room, asked her what she was

working on in there, and then told her, “I’m watching you.”

J.A. 215-16.      This conduct was specifically aimed at Guessous

and not at other employees.                 In fact, other employees joked

about how, even when Washenko was out of the office, he would

constantly call Guessous to ask her what she was doing and to

tell her not to leave early.

      Washenko once asked Guessous just five minutes after she’d

been given an assignment whether it was done.                       When she said it

was not, Washenko looked at his watch, snapped his fingers, and

said, “[T]his is not Morrocan time.”                    J.A. 238.        This close

supervision, combined with the troubling statements Washenko had

made about Muslims’, Arabs’, and Moroccans’ trustworthiness and

work ethic, made Guessous feel “like maybe I’m a crook.                       Like he

made me rethink myself. . . .                 So now I felt like he is not

seeing me as me and what I can bring to the table and my work.

Now he labeled me as this Middle Easterner.”                   J.A. 212.

      In the winter of late 2011 or early 2012, another incident

occurred which reinforced this link in Guessous’ mind.                       Washenko

called   Guessous     into    his    office     in   what     she    described     as    a

secretive manner, asking her to close the door behind her.                              He

proceeded    to   tell   Guessous        that    Rashid     Lakroun,     a   Moroccan

restaurant    manager    in    one    of      Farivew’s     buildings,       had   been

                                           11
fired.     Guessous was confused as to why she would be informed

since she was not involved with the restaurant and had only seen

Lakroun occasionally when he came into Fairview’s offices.                  As

she expressed this confusion, Washenko told her, “I just thought

you should know since you are both Moroccan,” adding, “He’s a

very bad guy, Monica . . . .        Monica, Monica, [h]e’s a very bad

guy.”     J.A. 250–51.      This conversation left Guessous feeling

targeted, and she testified that “after I got fired, when I

left, I felt like I was [Lakroun].                Because now [Washenko]’s

probably calling somebody in his office telling them that I was

bad.”    J.A. 251.

                                     B.

    In late 2011, Guessous became pregnant.                  During most of

2012,    Washenko’s    comments   about   Arabs    and   Muslims     apparently

slowed.     Guessous attributed this to her own conduct—she said

she avoided engaging with him in order to reduce stress during

her pregnancy.        In July 2012, Guessous requested a three month

maternity leave.       She stated in her complaint that Washenko felt

this was excessive and that she had to inform him that she was

legally entitled to twelve weeks off.               Guessous was on leave

from August 2012 until October 2012.         When she returned she said

Washenko largely ignored her, keeping all of her old work duties

assigned to other staff members whom Guessous described in her

complaint    as   “two    non-Muslim,     non-Arab,      Christian    American

                                     12
females, who also did not seek maternity leave.”                        Guessous, 2014
WL 7238993, at *6.

      On December 6, 2012, Guessous initiated a conversation with

Washenko in which she asked for her old duties back, to be

trained for additional duties if needed, and also confronted

Washenko about his past discriminatory and offensive conduct.

Guessous testified that she told Washenko that, as a new mom,

she   did    not     want     the     stress    she   had   endured     in    the   past.

Approximately         seventy-five          minutes     after    that     conversation

ended, Mary Alexander, Fairview’s president, sent two emails to

other employers not associated with Fairview.                     The subject lines

of the emails read “Hiring?” and Alexander asked whether either

of these employers had any openings for “a wonderful girl that

works for me that we simply do not have enough work for right

now.”   J.A. 325-27.

      Three months later, on March 1, 2013, Washenko terminated

Guessous.      Guessous was asked to sign a severance agreement that

would have waived her employment law rights, but she refused.

There   is    a     dispute    about     whether      Washenko   initially      cited   a

change in Fairview’s financial situation or a lack of work for

Guessous’ position.            Guessous, 2014 WL 7238993, at *7.               Fairview

alleges      that     the     issue    of    insufficient       work    for   Guessous’

position was discussed periodically over approximately two years

prior to her termination.               But Fairview avers that the decision

                                               13
to terminate Guessous was made by Washenko in “late November or

early December 2012 . . . and that [the] decision was approved

by Ms. Alexander.”           J.A. 339.        In other words, Fairview admits

the decision was made by Washenko at or around the time that

Guessous confronted him about withholding her job duties and

treating her poorly prior to her pregnancy.

        Guessous’      position       was    not     filled   by    any   new    hire.

Instead, Fairview shifted her work duties to two staff members,

Kara Diaz and Tara Berger; an outside contractor, Kurt Johnson;

and to Washenko himself.              Johnson is an accountant who owns his

own     business      and    serves    multiple       clients.       He   testified,

however, that he is in the Fairview office three to four days

each week and that he spent even more time there in the past.

Ms. Diaz and Ms. Berger are both administrative assistants.

      Guessous filed a discrimination charge with the EEOC on

March 5, 2013, just a few days after her termination.                      She filed

her civil complaint approximately one year later on February 28,

2014.      Guessous’ claims were divided into six counts.                  Counts I,

II,     and     III    asserted       race        discrimination,    hostile     work

environment, and retaliation respectively under § 1981.                         Counts

IV,   V,      and   VI,     also   asserted        discrimination,    hostile     work

environment, and retaliation, but based on religion, national

origin, and pregnancy as covered under Title VII.



                                             14
     On December 16, 2014, the district court granted Fairview’s

motion for summary judgment on all counts.                                The court first

noted that Guessous “failed to comply with Local Rule 56(B) in

her Opposition to Defendant’s Motion for Summary Judgement” by

citing    to    her    own    complaint         and    by    failing      to    cite    certain

factual allegations at all rather than pointing to evidence in

the record to show a dispute of material fact.                                 Guessous, 2014
WL 7238993,         at     *10.         The    court       “refuse[d]         to     consider

Plaintiff’s       self-serving           statements         as   evidence       to   create    a

dispute of material fact” on these issues.                          Id.        The court went

on   to    note       that    it     would      be     proper      to     “consider[]      the

defendant’s facts as undisputed for purposes of the motion” and

evaluate the motion as such.                   Id.     However, the court decided to

“nevertheless         proceed       to    assess       the       merits    of     Plaintiff’s

claims.”       Id.

     The district court held that Counts I, III, IV, and VI (the

discrimination         and     retaliation           claims      under     both      statutes)

failed because Fairview had met its burden to produce a non-

discriminatory reason (lack of work) for its underlying conduct

(terminating         Guessous),      and       Guessous      had    not    demonstrated       a

genuine issue of material fact to show that this reason was a

pretext.       As to Count II, the court concluded that only one of

Washenko’s statements “can be construed as a racially derogatory

comment,”       id.    at     *11,       and    held    this       was    insufficient        to

                                                15
establish a hostile work environment.                      Finally, as to Count V,

the court found that the last act contributing to the alleged

hostile     work    environment        occurred        more    than    300    days     before

Guessous filed a complaint with the EEOC and that this claim was

therefore time-barred.           Id. at *18.

      Guessous timely appealed.



                                           II.

      All issues in this appeal arise from an order of summary

judgment and are reviewed de novo.                     Pueschel v. Peters, 577 F.3d
558, 563 (4th Cir. 2009).                Summary judgment is properly granted

where “the movant shows that there is no genuine dispute as to

any material fact and the movant is entitled to judgment as a

matter of law.”           Fed. R. Civ. P. 56(a).                The burden is on the

nonmoving     party       to   show    that     there     is    a     genuine    issue    of

material fact for trial.                 Liberty Lobby, 477 U.S. at 248-49.

The nonmoving party must do so by offering “sufficient proof in

the form of admissible evidence” rather than relying solely on

the   allegations      of      her   pleadings.          Mitchell      v.     Data   General

Corp., 12 F.3d 1310, 1316 (4th Cir. 1993).

      The    court    must       “view    the        evidence    in     the    light    most

favorable     to    the     [nonmoving]        party.”         Tolan    v.    Cotton,    134
S. Ct. 1861, 1866 (2014) (internal quotation omitted).                                  “The

court . . .        cannot      weigh     the        evidence    or     make    credibility

                                               16
determinations.”         Jacobs v. N.C. Admin. Office of the Courts,

780 F.3d 562, 568-69 (4th Cir. 2015).                     In general, if “an issue

as to a material fact cannot be resolved without observation of

the     demeanor    of    witnesses           in      order     to     evaluate       their

credibility, summary judgment is not appropriate.”                           Fed. R. Civ.

P. 56 advisory committee’s note to 1963 amendment.



                                             III.

      The district court granted summary judgment for Fairview on

the   discrimination      claims        (Counts       I   and   IV)    and    retaliation

claims (Counts III and VI) under both § 1981 and Title VII by

applying the McDonnell Douglas burden-shifting framework.                             This

framework was initially developed for Title VII discrimination

cases, McDonnell Douglas Corp. v. Green, 411 U.S. 792 (1973),

but has since been held to apply in discrimination cases arising

under § 1981, Patterson v. McLean Credit Union, 491 U.S. 164,

186 (1989); Murrell v. Ocean Mecca Motel, Inc., 262 F.3d 253,

257   (4th   Cir.   2001),        and    in        retaliation       cases    under     both

statutes, Beall v. Abbott Labs., 130 F.3d 614, 619 (4th Cir.

1997)    (addressing      Title    VII        retaliation       claim);       Hawkins    v.

PepsiCo, Inc., 203 F.3d 274, 281 n.1 (4th Cir. 2000) (addressing

§ 1981 retaliation claim).              The framework applies in employment

discrimination and retaliation cases where a plaintiff does not

present    sufficient     direct        or    circumstantial          evidence    showing

                                              17
that an adverse employment action was motivated by intentional

discrimination       aimed      at         the         plaintiff’s            protected

characteristic(s).       Foster v. Univ. of Md.-E. Shore, 787 F.3d
243, 250 (4th Cir. 2015).      This is such a case.

     The    McDonnell    Douglas     framework          is    comprised       of    three

steps:     (1) the plaintiff must first establish a prima facie

case of employment discrimination or retaliation; (2) the burden

of production then shifts to the employer to articulate a non-

discriminatory or non-retaliatory reason for the adverse action;

(3) the burden then shifts back to the plaintiff to prove by a

preponderance of the evidence that the stated reason for the

adverse employment action is a pretext and that the true reason

is discriminatory or retaliatory.                Tex. Dep’t of Cmty. Affairs

v. Burdine, 450 U.S. 248, 252-56 (1981); see also Reeves v.

Sanderson     Plumbing   Prods.,     Inc.,       530 U.S. 133,    142    (2000)

(holding    that   the   employer’s    burden          in    step    two    is     one   of

production,    not   persuasion).      For       status-based          discrimination

claims, the employee must “show that the motive to discriminate

was one of the employer’s motives, even if the employer also had

other,   lawful    motives   that    were    causative         in     the    employer’s

decision.”     Univ. of Texas Sw. Med. Ctr. v. Nassar, 133 S. Ct.
2517, 2523 (2013).       Retaliation claims, by contrast, require the

employee to show “that retaliation was a but-for cause of a

challenged adverse employment action.”                 Foster, 787 F.3d at 252;

                                      18
see Nassar, 133 S. Ct. at 2533 (“Title VII retaliation claims

must be proved according to traditional principles of but-for

causation, not the lessened causation test stated in § 2000e–

2(m).       This requires proof that the unlawful retaliation would

not have occurred in the absence of the alleged wrongful action

or actions of the employer.”).                         The Supreme Court has recently

reiterated that a cause need not work in isolation to be a but-

for cause.        Burrage v. United States, 134 S. Ct. 881, 888 (2014)

(“Thus,      if     poison     is    administered            to    a    man   debilitated         by

multiple diseases, it is a but-for cause of his death even if

those diseases played a part in his demise, so long as, without

the incremental effect of the poison, he would have lived.”).

As    the    district    court       noted,       the     plaintiff’s         burden       to   show

pretext       “merges        with     the     plaintiff’s              ultimate        burden     of

persuading        the   court       that     she       was    a    victim     of      intentional

discrimination.”             Guessous,        2014 WL 7238993,      at    *9   (citing

Burdine, 450 U.S. at 256).

                                                  A.

       The     facts     and        reasoning          supporting         our        decision     on

Guessous’ retaliation claims are also essential for analyzing

her discrimination claims.                  As such, we address the retaliation

claims       first.       In        Count     III,       Guessous        alleges        that     her

conversation with Washenko in December 2012 (in which she asked

for    her    old     duties    back        and    confronted          Washenko       about     past

                                                  19
hostile     and       discriminatory       conduct)     constituted     protected

activity      under    § 1981.      She     further    alleges   that    Fairview

retaliated against her for engaging in that conduct by deciding

within seventy-five minutes to terminate her, as evidenced by

the emails sent by Alexander to two outside employers inquiring

whether they might hire her away from Fairview.                   In Count VI,

Guessous makes essentially the same allegations but seeks relief

under Title VII.         Since the elements of these retaliation claims

are identical, Honor v. Booz–Allen & Hamilton, Inc., 383 F.3d
180, 188 (4th Cir. 2004), and because the district court granted

summary judgment on both for effectively the same reasons, we

review them together.

     To establish a prima facie case of retaliation under either

statute, Guessous must show “(i) that [she] engaged in protected

activity, (ii) that [her employer] took adverse action against

[her], and (iii) that a causal relationship existed between the

protected        activity    and   the      adverse     employment     activity.”

Foster, 787 F.3d at 250 (alteration in original) (quoting Price

v. Thompson, 380 F.3d 209, 212 (4th Cir. 2004)) (quotation marks

omitted).        The   district    court    held    these   elements    were   met.

Under   the      McDonnell   Douglas      framework,    establishing     a     prima

facie     case    shifted    the    burden     to     Fairview   to    produce    a

legitimate, non-discriminatory reason for the adverse employment

action.     Fairview alleged that Guessous was terminated because

                                          20
there was insufficient work to support her position.                        The burden

then shifted back to Guessous to show this reason was a pretext

to disguise the true retaliatory reason for her termination.

       The sole issue on appeal, therefore, is whether Guessous

met    her   summary     judgment     burden       of    demonstrating      a   genuine

dispute of material fact on the question of pretext sufficient

to    make   Fairview’s     proffered       justification        a    triable    issue.

Foster, 787 F.3d at 254; see also King v. Rumsfeld, 328 F.3d
145, 154 (4th Cir. 2003) (Gregory, J., dissenting) (“To survive

summary      judgment,    however,    King        need    not   squarely    rebut    his

employer’s      explanation.         Instead,       King    must     cast   sufficient

doubt   upon    the     genuineness    of     the       explanation    to   warrant   a

jury’s consideration of possible alternative and discriminatory

motivations for the firing.”).

       Rather    than     engaging     in     a     detailed       analysis     of   the

competing evidence proffered by Fairview to support its lack-of-

work theory, and by Guessous to support her retaliation theory,

the district court granted summary judgment for Fairview for one

reason:      that Guessous’ position remained unfilled.                       Guessous,

2014 WL 7238993, at *15.             The court offered no elaboration in

its opinion, but its logic appears to have been that, because

the work was absorbed by Fairview’s other employees, Guessous

cannot show that there was enough work to justify keeping her on

staff and she therefore cannot prevail.                    If that is, indeed, the

                                         21
court’s reasoning it is a fallacy:                    because Fairview has shown

it could operate without Guessous does not mean that it would

have done so absent the protected activity.                     Guessous’ burden is

only to show that the protected activity was a but-for cause of

her termination, not that it was the sole cause.                          Foster, 787
F.3d at 252; see also Montell v. Diversified Clinical Servs.,

Inc.,   757 F.3d 497,    507    (6th      Cir.    2014)    (“[I]n    retaliation

cases, courts must determine ‘what made [the employer] fire [the

employee] when it did.’” (emphasis and alteration in original)

(quoting Hamilton v. Gen. Elec. Co., 556 F.3d 428, 436 (6th Cir.

2009))).

      The     district   court      and   Fairview       are    both    correct       that

Guessous failed to show there was so much work to be done that

the bookkeeping assistant’s position was an absolute necessity.

The position was not back filled and Guessous acknowledged in

her testimony that she was not always busy.                      A reasonable jury

could easily conclude, however, that the termination decision

was made only seventy-five minutes after Guessous’ complained to

Washenko    about     past   comments     and    treatment,       and    that    it    was

therefore motivated by the complaint itself.                     See Okoli v. City

of Baltimore, 648 F.3d 216, 223 (4th Cir. 2011) (holding that

the   “deeply    suspicious      [fact]     that      Stewart    fired    Okoli       only

hours   after       she . . .       complain[ed]         to     the     Mayor”    about



                                          22
harassment was sufficient to meet plaintiff’s burden to show

pretext at the summary judgment stage).

       The December 6, 2012, emails from Alexander are substantial

evidence    in      support     of     Guessous’        argument       that     when    she

complained to her supervisor, who was also her alleged harasser,

Washenko    decided      to    terminate          her   and       immediately    got    the

decision    approved      by         Alexander.           Fairview      counters       that

Alexander did not know about the confrontation.                             This argument

has two problems.        First, Guessous has presented evidence that a

co-worker    brought     the     confrontation          to    Alexander’s       attention

while it was ongoing because Washenko had made Guessous cry.

This   alone     would   be     enough       to    allow      a    reasonable    jury    to

conclude    Alexander         knew     about      the     complaint     and     that    the

termination decision was made in response.                        Second, Fairview has

admitted that the decision to fire Guessous was made by Washenko

in “late November or early December 2012 . . . and that [the]

decision    was     approved     by    Ms.     Alexander.”           J.A.    339.      This

admission      is    consistent         with       Guessous’         claim      that    the

termination       decision      was     made       on   December       6,     2012,    that

Alexander      was     involved,         and       that       the     termination       was

retaliatory.

       The absence of any evidence to support Fairview’s lack-of-

work explanation is also important.                       Although Fairview claims

that Washenko and Alexander had discussed eliminating Guessous’

                                             23
position in the past, there is no record evidence to support

that    claim—no         emails,      no     meeting         minutes,          no     performance

reviews, nothing.             The only thing Fairview even points to as

evidence is the pair of December 6, 2012, emails from Alexander.

Fairview      points      out    that      they       explicitly         say    there       was    not

enough work for Guessous.                  But the fact that these emails came

on the heels of the protected activity in this case suggest that

the reason given in the emails was a pretextual one.                                       Even if a

jury    accepted      Fairview’s        argument            that    it    did       not     need   an

assistant      bookkeeper,        based      on       the    record       evidence         it    could

still conclude that the protected activity was the final straw

that motivated Guessous’ termination.                          See Burrage, 134 S. Ct.

at   888.       Because         Guessous’        evidence          puts    the       validity      of

Fairview’s explanation in doubt, it is sufficient to survive

summary judgment.            See Hux v. City of Newport News, 451 F.3d
311, 315 (4th Cir. 2006) (holding a plaintiff will not survive

summary judgment by “focusing on minor discrepancies that do not

cast doubt on the explanation’s validity”); King, 328 F.3d at

154 (Gregory, J., dissenting) (“Because he has made out a prima

facie       case,   if     King    also      has        cast       doubt       upon        the    real

motivations         behind      his     unique         treatment,          he        has     adduced

sufficient evidence to survive summary judgment.”).

       We    therefore       reverse       the    district         court       and    vacate       the

order of summary judgment with respect to Counts III and VI.

                                                 24
                                          B.

       In Count I of her complaint, Guessous alleges that Fairview

treated      her     differently        based     on       her    race,     ultimately

terminating her and giving her work duties to several non-Arab

employees in violation of § 1981.                 In Count IV, she makes the

same   allegations      except     that    she    asserts        the   discriminatory

conduct      was   based     on   her     religion,        national       origin,   and

pregnancy as covered under Title VII.                   As the elements of these

discrimination claims are effectively the same and the district

court granted summary judgment on both for effectively the same

reasons, we review them together.

       In a typical discriminatory discharge case, the plaintiff

establishes a prima facie case by showing “(1) that [s]he is a

member of a protected class; (2) that [s]he suffered from an

adverse employment action; (3) that . . . [s]he was performing

at a level that met [her] employer’s legitimate expectations;

and (4) that the position was filled by a similarly qualified

applicant outside the protected class.”                    King, 328 F.3d at 149.

As we have explained, however, the prima facie requirements are

not    set   in    stone,   and    “differing         factual    circumstances      may

require adaptation.”         Duke v. Uniroyal Inc., 928 F.2d 1413, 1417

(4th Cir. 1991).            An adaptation of the prima facie case is

required     here,    because     this    is    not    a   typical     discriminatory

discharge case, where a putatively poor-performing employee is

                                          25
terminated and replaced by someone outside the protected class.

Because Fairview claims it terminated Guessous because it lacked

enough work for a full-time bookkeeping position, this case is

closer to a reduction-in-force case, where unnecessary positions

are     eliminated,      than    it   is    to       a     typical       discharge     case.

Accordingly, adapting the final prima facie requirement to the

facts of this case means that Guessous was required to show that

her job duties were absorbed by employees not in the protected

class or otherwise show that Fairview did not treat Guessous’

protected characteristics neutrally when deciding to terminate

her.     See id.; Merillat v. Metal Spinners, Inc., 470 F.3d 685,

690 n.1 (7th Cir. 2006) (explaining that in a “mini-RIF” case,

which    involves     the     elimination       of       only    one     position,    “[t]he

retention of an employee outside the protected class to perform

the plaintiff’s duties is nothing more than a demonstration of

more favorable treatment, particularly tailored to the factual

circumstances       of    a   mini-RIF     case.”).              Given    the    undisputed

evidence that Guessous’ duties were absorbed by non-Arab, non-

Muslim employees, Guessous has established a prima facie case of

discriminatory        discharge.         The      question,            then,    is   whether

Guessous    met   her     summary     judgment           burden    of     demonstrating   a

genuine    dispute       of   material     fact      on    the    question      of   pretext

sufficient to make Fairview’s proffered justification a triable

issue.     Diamond v. Colonial Life & Accident Ins. Co., 416 F.3d
26
310, 319 (4th Cir. 2005).              The district court recognized that

Guessous offered three arguments, supported by the record, to

rebut   the     proffered     justification          as   pretextual:           “(1)    the

decision   to     terminate    her    was       finalized     seventy-five       minutes

after she engaged in protected activity, (2) no one else was

terminated for the reasons provided by Defendant, and (3) she

was terminated by her aggressor.”                 Guessous, 2014 WL 7238993, at

*11.    But the court concluded that “[n]one of these . . . could

lead a reasonable jury to conclude by a preponderance of the

evidence that . . . lack of work [] was not its true reason” for

terminating Guessous.           Id.     The court did not offer further

reasoning in support of this legal conclusion.

       As with the retaliation claims, the court observed that

Guessous’ position was not filled after her termination.                                Id.

As noted above, however, this is not a typical discharge case,

so the fact that Guessous was not replaced by a new hire does

not prevent Guessous from establishing pretext and thus is not

fatal to her claim.         Whether or how this played into the court’s

analysis, however, is unclear because replacement by a person

outside    the    protected    class    is       a   prima    facie      element       of   a

discrimination claim.           King, 328 F.3d at 149.                    The district

court explicitly found that Guessous had established a prima

facie case, so to the extent it relied on the fact that the

position    was    never    filled    to    conclude         she   had    not    met    her

                                           27
burden,     the      court’s     opinion           appears        to    be      internally

inconsistent.        Nor is there anything in the McDonnell Douglas

burden-shifting       framework       that    says      “a    plaintiff       must    always

introduce additional, independent evidence of discrimination.”

Reeves, 530 U.S.    at   149.     To        the   extent     that      the    evidence

supporting a plaintiff’s prima facie case also undermines the

employer’s non-retaliatory justification, that evidence may be

called upon by the trier of fact in determining whether or not

the proffered justification is pretextual.                        Id. at 143.         It is

therefore not clear why the court felt Guessous’s evidence of

discriminatory       purpose    was     outweighed           by   Fairview’s       evidence

that it had not hired a replacement.

      For largely the same reasons discussed in connection with

Guessous’    retaliation       claims,       the    evidence       in   the     record      is

sufficient      to   permit     a     reasonable         jury      to     conclude        that

Fairview’s lack-of-work claim is a pretext for discrimination.

Fairview contends that it had been considering the elimination

of Guessous’ position for two to three years before she was

terminated, but there is no evidence in the record documenting

the   existence      of   a    years-long         evaluation       of     the      need   for

Guessous’    position.         While    Fairview         contends       the     “wonderful

girl” emails sent by Alexander on December 6, 2012, confirm the

lack of work, a jury would be entitled to take those emails at

less than face-value, given that they were sent so soon on the

                                             28
heels      of    Guessous’        conversation       with     Washenko       about   his

treatment       of    her,   a    conversation       about    which    Alexander     had

contemporaneous knowledge.                Moreover, the record evidence shows

that other employees—including those to whom Guessous’ work was

redistributed—were not busy and yet kept their jobs.                          J.A. 260-

61 (“Kara . . . said to me, ‘Oh, my god, Monica, I have nothing

to do today.’ . . .             And [Kara’s] like, ‘I’m browsing Pinterest,

I’m   just       pinning     this,     pinning     this,     pinning       that.’    And

[Washenko] even confirmed it that Kara had nothing to do.”).

More to the point, all of the evidence of Washenko’s disparaging

remarks and statements that Muslims and Middle Easterners were

“crooks”        and   untrustworthy        support    the    allegation       that   the

termination was a continuation of past discrimination, brought

to a head by Guessous’ complaint about that very discriminatory

conduct.          The    record      establishes     a    history     of    discomfort,

distrust, and disparaging treatment directed at Guessous, and it

demonstrates a discriminatory animus on the part of Washenko.

      At     oral       argument,     counsel      for     Fairview    attempted     to

distinguish           between      what     it     admitted      were        Washenko’s

inappropriate           comments     and    Guessous’        allegation       that   the

termination was motivated by animus.                     Oral Argument 25:00.        But

Guessous’ burden is only to “produce sufficient evidence upon

which one could find that ‘the protected trait . . . actually

motivated the employer’s decision.’”                      Hill v. Lockheed Martin

                                            29
Logistics       Mgmt.,       Inc.,   354 F.3d 277,    286    (4th    Cir.     2004)

(quoting Reeves, 530 U.S. at 141).                     That counsel believes the

statements were inappropriate but not indicative of animus is of

no moment—a reasonable jury would certainly be entitled to reach

a different conclusion.               As this is the extent of Guessous’

burden at the summary judgment stage, we reverse the district

court and vacate the order of summary judgment with respect to

Counts I and IV.



                                           IV.

     In    Count       II,    Guessous     alleges      she    was    subjected       to   a

hostile work environment based on her race and seeks to recover

under § 1981.          In Count V she makes the same allegation with

respect to her religion, national origin, and pregnancy, seeking

recovery       under   Title     VII.      The    elements      of    a     hostile    work

environment claim “are the same under either § 1981 or Title

VII.”     Spriggs v. Diamond Auto Glass, 242 F.3d 179, 184 (4th

Cir. 2001).       To prevail on a hostile work environment claim, “a

plaintiff must show that there is ‘(1) unwelcome conduct; (2)

that is based on the plaintiff’s [protected characteristic]; (3)

which     is    sufficiently         severe      or    pervasive       to     alter    the

plaintiff’s conditions of employment and to create an abusive

work environment; and (4) which is imputable to the employer.’”



                                           30
Okoli, 648 F.3d     at     220    (quoting        Mosby-Grant      v.   City     of

Hagerstown, 630 F.3d 326, 334 (4th Cir. 2010)).

                                            A.

      Because Count V squarely presents a statute of limitations

issue     also   implicating       Count    II,     we    address   it    first.       The

district court granted Fairview’s motion for summary judgment on

Count     V,     finding    that        Guessous’        Title   VII     hostile      work

environment claim was time barred.                       To pursue a claim under

Title VII, a Title VII Charge must be filed with the EEOC within

a statutorily defined period of time of either 180 or 300 days.

42 U.S.C. § 2000e-5(e)(1); see also Holland v. Washington Homes,

Inc., 487 F.3d 208, 219 (4th Cir. 2007).                         The district court

found, and the parties agree, that the statutory period for this

case is 300 days.

      “A hostile work environment claim is composed of a series

of   separate     acts     that    collectively          constitute      one   ‘unlawful

employment practice,’” and the Supreme Court has held that such

claims are subject to a “continuing violation” theory 5:                               “In


      5To be precise, the Supreme Court rejected the “continuing
violation” doctrine then followed in the Ninth Circuit, which
held a defendant could be liable for discrete discriminatory
acts that were otherwise time barred if those acts were related
to subsequent violations falling within the statutory period.
Nat’l R.R. Passenger Corp. v. Morgan, 536 U.S. 101, 113 (2002).
However, it adopted such a doctrine with respect to hostile work
environment claims, and this and other courts have referred to
this doctrine as a “continuing violation” approach.        E.g.,
(Continued)
                                            31
determining whether an actionable hostile work environment claim

exists, we look to ‘all the circumstances,’” and “[p]rovided

that an act contributing to the claim occurs within the filing

period, the entire time period of the hostile environment may be

considered        by     a     court    for    the       purposes   of     determining

liability.”       Nat’l R.R. Passenger Corp. v. Morgan, 536 U.S. 101,

116-17 (2002) (emphasis added).                In other words, even if most of

the harassing conduct on which a plaintiff relies to establish

her     hostile        work    environment         claim     occurred     outside      the

statutory      period,        the   claim   will    be     considered    timely   if    at

least    one    act     continuing      the    violation       occurred    within      the

statutory period.              Furthermore, the plaintiff may recover for

all of the harm resulting from the hostile work environment, not

just those contributing acts that occurred during the statutory

period.     Id. at 119 (“If Congress intended to limit liability to

conduct occurring in the period within which the party must file

the charge, it seems unlikely that Congress would have allowed

recovery for two years of backpay.”).




Gilliam v. S.C. Dep’t Of Juvenile Justice, 474 F.3d 134, 140
(4th Cir. 2007) (“The Supreme Court, however, in its Morgan
decision in 2002, explained the standards for applying the
continuing violation doctrine-undermining our earlier authority
on this point-and instructed that evidence of behavior occurring
outside of the applicable limitations period can be used to
support a plaintiff’s hostile work environment claim.”).


                                              32
       The    discriminatory         and    retaliatory      termination      claims

(Counts IV and VI) survived the limitations inquiry because each

of those counts was predicated on the termination itself, which

occurred on March 1, 2013, just days before Guessous filed her

charge with the EEOC.            Guessous argued to the district court

that the termination was also a constituent act contributing to

the hostile work environment and that Count V was therefore also

timely.      Alternatively, Guessous argued that Washenko’s decision

to remove her assignments from her in November 2012 after she

returned from maternity leave was a constituent act supporting

the hostile work environment claim and also occurred within the

statutory period.

       The district court held that “[d]iscrete acts includ[ing],

inter alia, termination, failure to promote, denial of transfer

and refusal to hire,” as well as removing work assignments, are

“different from the hostile work environment claims” and that,

because      such   discrete     acts      are    separately    actionable,       they

cannot      comprise   part     of    a    hostile    work    environment    claim.

Guessous, 2014 WL 7238993, at *17.                That holding was in error.

       In    Morgan,   the     Supreme      Court    held    that   a   time-barred

discrete act claim remains time-barred even if it is part of a

series of related actions, some of which occurred during the

limitations period.          See id. at 113 (“[D]iscrete discriminatory

acts   are    not   actionable       if    time   barred,    even   when   they    are

                                            33
related to acts alleged in timely filed charges.”).                          Morgan thus

establishes   that    the     continuing-violation                doctrine      cannot     be

used to pursue claims challenging time-barred discrete acts.

     That, however, is not the issue in this case, as Guessous

does not rely on the continuing-violation doctrine to revive

time-barred discrete acts.                  Indeed, there are no time-barred

discrete    acts   here—the       discrete         acts     about       which     Guessous

complains occurred only a few months before she filed her EEOC

charge.    Instead, the issue in this case is whether non-time-

barred discrete acts can be considered part of the “series of

separate    acts     that     collectively”              create     a    hostile         work

environment, id. at 117, thus rendering a hostile-environment

claim timely under the continuing-violation doctrine.

     The    Supreme      Court        has    recently      explained         that    in     a

constructive-discharge case, the employee’s resignation is the

culmination   of   the      intolerable          discriminatory         conduct     of    the

employer, such that the relevant limitation period starts with

the employee’s resignation, not the last act of the employer.

See Green v. Brennan, 2016 WL 2945236 at *6 (U.S. May 23, 2016).

If   a   constructive     discharge          can    be    part     and    parcel     of     a

discriminatory     pattern       of    conduct,      we    see     no    reason     that    a

discrete act cannot.         So long as the act is part of the pattern

of discriminatory treatment against the employee, then that act

should be sufficient for purposes of the continuing-violation

                                            34
doctrine, even if the act would otherwise qualify as a discrete

act that is independently actionable.

       In Green, the Supreme Court also clarified the holding in

Morgan to be that a hostile-environment claim “includes every

act composing that claim, whether those acts are independently

actionable or not.”              2016 WL 2945236 at *6 (emphasis added).                        It

pointed out that “even if a claim of discrimination based on a

single discriminatory act is time barred, that same act could

still     be    used      as     part    of     the     basis      for     a    hostile-work-

environment claim, so long as one other act that was part of

that    same     hostile-work-environment               claim      occurred          within   the

limitations period.”                 Id. at *9 n.7 (emphasis added) (citing

Morgan, 536 U.S.       at    117).      As     such,     the     district        court’s

conclusion that neither the withdrawal of work from Guessous nor

her    termination        were       facts    that    could     support        her    Title   VII

hostile work environment claim was erroneous.                            Because the work

assignments were withdrawn in November 2012, and the termination

occurred       in   March        2013,       both     constitute       facts         within   the

statutory        period        which     contributed          to     the       hostile        work

environment and make that claim timely.

                                                B.

       With     respect        to     Count    II,     the    district         court     granted

summary        judgment        for    Fairview,        holding      that       only     one    of

Washenko’s comments was racially derogatory, that this was the

                                                35
only unwelcome conduct alleged to be based on Guessous’ race,

and that this was insufficiently severe or pervasive conduct to

support a hostile work environment claim under § 1981.

       Hostile work environment claims under § 1981 are subject to

a four year limitation period.               White v. BFI Waste Servs., LLC,

375 F.3d 288, 291-92 (4th Cir. 2004).                     Because Guessous filed

her    complaint    in     the    district      court     on   February     28,     2014,

“unwelcome conduct” occurring on or after February 28, 2010,

falls    within    the     statutory       period.        As     already    discussed,

however, hostile work environment claims under Title VII are

also     subject    to      the     “continuing         violation”         theory     for

establishing limitations periods which can make the defendant

liable for conduct occurring prior to the statutory period as

well.      As   there    was      relevant      conduct    that     occurred      before

February    28,    2010,    this    Court       must    decide    whether    the    same

continuing violation theory applies in § 1981 cases.

       Four of our sister circuit courts of appeal have addressed

this issue, and all four have held that the Morgan continuing

violation approach applies to § 1981 hostile work environment

claims just as it does to such claims under Title VII.                            Tademy

v. Union Pac. Corp., 614 F.3d 1132, 1153-54 (10th Cir. 2008);

Dandy v. United Parcel Serv., Inc., 388 F.3d 263, 270 (7th Cir.

2004);   Madison    v.     IBP,    Inc.,     330 F.3d 1051,    1061     (8th   Cir.

2003); Shields v. Fort James Corp., 305 F.3d 1280, 1282 (11th

                                           36
Cir. 2002).    In Morgan, the Supreme Court characterized hostile

work    environment    claims    as      addressing       “a   single    unlawful

employment    practice,”     rendering      the   constituent     acts    forming

that practice effectively indivisible. 536 U.S. at 115, 117.

Our sister circuits have viewed this as a simplification of the

law, e.g., Shields, 305 F.3d at 1282, allowing the courts to

view a hostile work environment claim holistically in the same

way that discrete act claims are normally treated.                        This is

consistent    with     the     Supreme      Court’s    analysis         explicitly

contrasting the simple task of identifying a discrete act “such

as termination, failure to promote,” etc., with the murkier task

of pinning down hostile work environment claims that by “[t]heir

very nature involve[] repeated conduct.”                  Morgan, 536 U.S. at

114-15.   That problem is as present in § 1981 claims as it is in

Title VII claims, and the Morgan Court’s solution is therefore

equally applicable.        Applying the continuing violation approach

to   § 1981   claims   would    also     extend    this    Court’s      policy   of

treating Title VII and § 1981 hostile work environment claims

the same.     Spriggs, 242 F.3d at 184.               As such, we hold that

Morgan applies with equal force when such claims arise under

§ 1981.

       We now turn to the merits of the race-based hostile work

environment claim.      We first note that application of Morgan to

the facts of this case results in all of the alleged conduct

                                       37
being relevant to our inquiry.             The district court held that the

first element for a successful claim was met as the alleged

conduct was, indeed, unwelcome.              It granted summary judgment for

Fairview,     however,   based    on   a   combination    of    the     second    and

third elements of the claim—that the conduct be based on the

plaintiff’s race and be severe or pervasive.                   First, the court

held   that    Washenko’s      statement     calling   the     people    of     Dubai

“camel people” was the only one that could be characterized as

racially      derogatory.       Second,      it   determined    that     this    one

comment was insufficient to cause a reasonable person to believe

“the environment [was] objectively hostile or abusive.”                    EEOC v.

Sunbelt Rentals, Inc., 521 F.3d 306, 318 (4th Cir. 2008).

       Two aspects of the district court’s decision were in error:

with respect to the second step of the analysis, the district

court took an overly cramped view of what constitutes race-based

conduct; with respect to the third step, the court failed to

consider      the   totality     of    circumstances,     as     it     must     when

determining whether unwelcome conduct is severe or pervasive.

Boyer-Liberto v. Fontainebleau Corp., 786 F.3d 264, 277 (4th

Cir. 2015).

       Turning first to the district court’s approach to race, the

Supreme Court has held that “Congress intended to protect from

discrimination identifiable classes of persons who are subjected

to intentional discrimination solely because of their ancestry

                                        38
or ethnic characteristics.”                  Saint Francis Coll. v. Al-Khazraji,

481 U.S. 604, 613 (1987).               Where the conduct at issue is “based

on the fact that [the plaintiff] was born an Arab, rather than

solely on the place or nation of his origin, or his religion, he

will       have   made     out   a    case    under    § 1981.”      Id.      Based   on

legislative history, the Court further noted that many of the

“races” which members of Congress perceived to be covered by

§ 1981       comprised       ancestrally           related     peoples     more   easily

identifiable          by      their        cultural      affinities        than   their

physiognomic characteristics. 6                Id. at 612 (noting references to

“Scandinavian races,” “the Chinese,” “Latin,” “Spanish,” Anglo-

Saxon       races,”        “Jews,”     “Mexicans,”       “blacks,”       “Mongolians,”

“Gypsies,” and “the German race”).                     In fact, the Court went so

far as to say “that              a distinctive physiognomy is not essential

to qualify for § 1981 protection.”                   Id. at 613.

       Guessous’ assertion is that her Arab ethnicity 7 motivated

Washenko’s        conduct,       or   at     least    enough    of   his    conduct   to




       6
       In fact, the word “race” does not appear in § 1981 at all,
although the statute has long been construed as barring racial
discrimination in public and private contracts.        Runyon v.
McCrary, 427 U.S. 160, 168-69 (1976).
       7
       Although “Arab” is usually considered a cultural rather
than racial designation, the Supreme Court has specifically held
that it is a cognizable protected class under § 1981.      Saint
Francis Coll., 481 U.S. at 613; see also id. at 610 n.4
(discussing Arab peoples as members of the Caucasoid race, as
(Continued)
                                              39
constitute intolerable working conditions.              Viewed through the

lens just established, it is not at all clear how the district

court concluded that “camel people” was racially derogatory, but

all 8 “of Washenko’s [other] statements toward [Guessous], while

distasteful, were references to and questions about Islam and

Moroccan culture” and not her Arab ethnicity.               Guessous, 2014 WL
7238993,    at   *13.     To   begin,      the   comments    were   more   than

distasteful, and it is beyond euphemistic to characterize them

as references and inquiries.          More to the point, many of these

comments were either clearly or conceivably racial.

     During their very first interaction, Washenko told Guessous

that “Middle Easterners . . . are a bunch of crooks, [who] will

stop at nothing to screw you.”             J.A. 207-08.      A broad comment

like this one, aimed at no particular religion or nationality,

could    certainly   be   construed     as   racially     motivated.       That

comment also set the stage for Guessous’ and Washenko’s working

relationship from that point forward.              In late 2011, Washenko

assumed that Guessous, an Arab from Morocco, would be able to




well as the limitations of a purely scientific approach to such
determinations).
     8 The district court used the word “most” rather than “all”
as we use here. We make this substitution based on the district
court’s holding that only one of Washenko’s many statements was
racially hostile. By implication, the court must have concluded
that none of the rest of his comments was racial in nature.


                                      40
interpret for a Persian Iranian restaurant employee who did not

speak English.         When Guessous told him the employee spoke Farsi

and she did not, Washenko said “shouldn’t there be some sort of

secret language you all understand?”                J.A. 246.           A jury could

easily conclude that “you all” referred to a racial category,

that    it   was   a   reference    to   Middle    Eastern    people,       and   that

Washenko perceived Arabs and Persians to be members of the same

race (or was entirely unaware of any distinction at all).                         Even

his comment that Muslims and Christians do not worship “the same

God,”    while     clearly    motivated    in    large     part    by   a   religious

animus, could be construed as taking on racial overtones when

Washenko followed up by saying, “We are not the same.”                            J.A.

225-26.      The manner in which Washenko delivered this statement

left Guessous feeling less than human, a hallmark of racially

insensitive conduct.

       The district court put itself in the place of the jury when

it decided that only one of the remarks was racial.                         The court

said the remaining comments “were references to and questions

about Islam and Moroccan culture,” but a jury might well decide

they were also motivated by broader ethnic animus.                          See Saint

Francis      Coll., 481 U.S.   at   613    (holding    that    discrimination

“based on the fact that [plaintiff] was born an Arab, rather

than solely on the place or nation of his origin” will support a

§ 1981 claim (emphasis added)).                After all, Washenko regularly

                                          41
interchanged his harassment of Guessous, referring to Muslims,

Morrocans, Palestinians, Egyptians, Middle Easterners, and North

Africans.       A jury could reasonably conclude that Washenko bore

animus towards all Middle Eastern people (other than Israelis

whom       Washenko    referred     to    as     the    victims       of    Palestinian

attacks);      that     Guessous    reasonably         perceived      many    of   these

comments as racial insofar as Washenko considered most Middle

Easterners       and    Middle     Eastern     Muslims      to     be      “crooks”    or

“terrorists”;         and   therefore     that    Washenko       harassed      Guessous

based on her Arab ethnicity even when his comments referred to

other,      related    aspects     of    her   identity.         In     reaching      this

conclusion, we do not endorse Guessous’ argument that a § 1981

claim may be pursued on the theory that all aspects of her

identity form “an amorphous whole,” making Fairview liable under

that statute for non-race-based harassment. 9                    We hold only that

it would be possible for a jury to interpret many of Washenko’s

comments as based on race in addition to other forms of animus.




       9
       Such a theory may be available under Title VII to the
extent that it covers multiple elements of identity, including
religion and national origin, not covered by § 1981. This Court
has not decided whether such “hybrid” claims may be maintained,
and has no occasion to do so here, but several of our sister
circuits have agreed that, under Title VII, “where two bases for
discrimination exist, they cannot be neatly reduced to distinct
components.”  Lam v. Univ. of Hawai’i, 40 F.3d 1551, 1562 (9th
Cir. 1994).


                                          42
       Finally, on the question of whether the conduct was severe

or pervasive, the district court erred by failing to take into

account the totality of the circumstances as we have held it

must do at this stage of the analysis.                           Spriggs, 242 F.3d at

184.     The “severe or pervasive” question is subject to the same

standard under § 1981 that applies to Title VII.                                      “When the

workplace     is     permeated          with       discriminatory              intimidation,

ridicule, and insult that is sufficiently severe or pervasive to

alter the conditions of the victim’s employment and create an

abusive working environment, Title VII [and therefore § 1981] is

violated.”       Harris       v.    Forklift       Sys.,       Inc.,    510 U.S. 17,   21

(1993)     (internal      citations          and       quotation        marks          omitted).

“[S]imple    teasing,         offhand       comments,       and     isolated           incidents

(unless    extremely      serious)      will       not     amount      to     discriminatory

changes in the terms and conditions of employment.”                               Faragher v.

City of Boca Raton, 524 U.S. 775, 788 (1998) (internal citations

and quotation marks omitted).

       Because     its    analysis          of    what     constitutes            a     racially

derogatory    comment         was    flawed,      as    just     discussed,           much    more

conduct should have been reviewed by the court in addressing

this   question.         As    the    district         court    noted,      we    have       found

conduct     sufficiently           severe    or     pervasive          where      an     Iranian

employee was called “the local terrorist, a camel jockey, and

the Emir of Waldorf” repeatedly throughout the duration of his

                                             43
employment.        Amirmokri v. Baltimore Gas & Elec. Co., 60 F.3d
1126, 1131 (4th Cir. 1995) (quotation marks omitted).                           But the

district    court      attempted       to    distinguish      Amirmokri       from    this

case, noting that there the plaintiff developed an ulcer and

resigned.        Guessous, 2014 WL 7238993, at *12.                        There is, of

course,    no    requirement       that       the    plaintiff      develop    physical

symptoms,    nor    that   she    leave       her    job,    to    prove   sufficiently

severe or pervasive harassment.                   See Forklift, 510 U.S. at 21–

22.   The question is whether Guessous reasonably perceived “the

work environment to be abusive.”                    Amirmokri, 60 F.3d at 1131.

The   conduct     overlooked      by    the       district    court    demonstrated     a

greater “frequency of the discriminatory conduct,” some of the

episodes were more “sever[e]” than the single “camel people”

comment,     and       there     was        substantial       testimony       that     the

discrimination “unreasonably interfere[d] with [Guessous’] work

performance.”          Forklift, 510 U.S.    at     23.      There   was     also

evidence—in the form of Guessous’ email to her brother-in-law

and testimony that she often left the office to cry and that she

was concerned about how the stress from her work environment

might affect her pregnancy—that Guessous’ “psychological well-

being”     was    at    risk,     which       “is,     of    course,       relevant    to

determining whether the plaintiff actually found the environment

abusive.”    Id.



                                             44
       Moreover,      the     court     did    not        look    at     the      evidence    of

Washenko’s intimidating and intrusive management of Guessous or

that behavior’s relationship to his race-based statement that

“Middle Easterners . . . are a bunch of crooks.”                                  J.A. 207-08.

Guessous      testified        that     she        felt        demeaned      by     Washenko’s

intrusive management of her (and her alone), the intimidating

way      he     would        stand     over         her        during        confrontational

conversations, and the underlying assumption that she was not to

be trusted.         The evidence suggests Washenko thought Guessous was

untrustworthy—and intended to make that clear to her—from the

moment    she       disclosed    her     origins          to    him     at   their     initial

meeting.        A    jury    would    certainly       be       entitled      to    reach     that

conclusion.          We   have   long    held       that       “whether      harassment      was

sufficiently severe or pervasive is quintessentially a question

of fact,” Walker v. Mod-U-Kraf Homes, LLC, 775 F.3d 202, 208

(4th Cir. 2014) (citations and quotation marks omitted), and

here    Guessous       has    presented       diverse          evidence      sufficient       to

create a material dispute as to the severity of the unwelcome

conduct.

       By failing to address numerous comments that were open to a

racially      motivated       interpretation,         and        by    circumscribing        its

analysis to just one comment without reviewing the totality of

the circumstances, the district court committed reversible error



                                              45
in its grant of summary judgment for Fairview.              As to Count II

we reverse.



                                      V.

     Based    on   the   foregoing,   we   vacate   the   order   of   summary

judgment on all claims and remand for further proceedings.



                                                      VACATED AND REMANDED




                                      46